Title: To Alexander Hamilton from David Hunter, 7 July 1796
From: Hunter, David
To: Hamilton, Alexander


Martinburgh, Virginia, July 7, 1796. “A cause is now depending before the Supreme Court of the United States on an appeal from the Circuit Court of the United States for the district of Virginia, wherein I am Appellant & Denny Fairfax Appellee.… I am informed that you practise in the supreme Court. I shoud therefore thank you to inform me whether you will undertake the Cause for me for a fee of Four Hundred dollars certain & made up to a Thousand if you succeed, or, if you think you can establish my right to the Land, I will give it to you as a Fee. It is worth about Two Thousand dollars. Mr. Marshall of this State & the Attorney General of the United States Mr. Lee will argue the cause on behalf of Fairfax.…”
